Title: To George Washington from the Pennsylvania Recruiting Officers, 18 February 1778
From: Pennsylvania Recruiting Officers
To: Washington, George

 

May it please your Excellency
Lancaster [Pa.]Feby 18th 1778

Inclosed we send you a Copy of the Instructions we received from the Executive Council for the Recruiting service, And Beg leave to remark the Grievance we labour under, in the sum allow’d us for that service being nothing equal to the expence which must necessarily Accrue.
The Legislative Body are to meet in a few days—until that time we shall proceed in our duty and then intend remonstrating them on the Occasion.
We wou’d beg your Excellency to Order us how to proceed in Case our Grievance shou’d not be redress’d as it is impossible we can subsist ourselves on so trifling an Allowance.
Colonel Stewart will be able to give your Excellency a State of the Matter.

Edward Scull Captn 4th P. RgtAlexr Patterson Capt. 12 P.R.Wm Wilson Capt. 1st P. RegtSign’d in Behalf of the Officersfrom the State of PennsylvaniaOrder’d on the Recruiting service

